Exhibit 10.53
AMENDMENT NO. 1
TO THE
CON-WAY SUPPLEMENTAL RETIREMENT SAVINGS PLAN
AMENDED AND RESTATED DECEMBER 2008
The Con-way Supplemental Retirement Savings Plan, Amended and Restated
December 2008 (the “Plan”) is hereby amended as follows, pursuant to Section 9.1
of the Plan. This amendment shall be effective as of April 1, 2009.
1. Section 3.2 Deferrals, is amended to replace subsection (a) thereunder in its
entirety with the following:
     (a) if the Participant makes the maximum elective deferrals under Code
Section 402(g), or the maximum elective contributions permitted under the terms
of the Retirement Savings Plan for the Plan Year if less, an amount equal to the
Matching Contributions that would have been made on behalf of the Participant if
Excess Compensation had been recognized under the Retirement Savings Plan, less
actual Matching Contributions made on behalf of the Participant under the
Retirement Savings Plan; provided that amounts credited under this subsection
shall not exceed the Participant’s Excess Compensation for the Plan Year
multiplied by three percent (3%);
2. Section 3.2 Deferrals is amended to replace the phrase “applicable to” with
the phrase “actually made to the Retirement Savings Plan with respect to” in
both subsection (b) and subsection (c) thereunder.

                  CON-WAY INC.    
 
           
 
  By:        
 
     
 
Leslie P. Lundberg    
 
      Vice President, Human Resources    
 
                Dated:                                         , 2009    

